Citation Nr: 1503895	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-21 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for hemorrhoids, currently rated as 0 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in June 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The United States Court of Appeals for Veterans Claims (the Court) indicated that the VA cannot unduly limit its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In light of Clemons, and in view of the diagnoses of anxiety disorder, PTSD, and symptoms of depression, the Board has expanded the issue to include any acquired psychiatric disability.  The issue is as stated on the title page.

The Board notes that the July 2008 rating decision also included a denial of a total disability rating based on unemployability (TDIU).  The July 2008 notice of disagreement did not mention the TDIU claim and, consequently, the RO never issued a statement of the case.  The Board recognizes that the Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  In this case, however, the Veteran indicated, in his March 2008 TDIU claim, that he is unemployable as a result of PTSD.  There has been no contention that the Veteran is unemployable due to hemorrhoids (his only service-connected disability).  As a result, Rice is inapplicable.  
 
The issue of entitlement to an increased rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2007, the RO denied the Veteran's application to reopen a claim of service connection for PTSD.  The Veteran failed to file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the August 2007 decision is neither cumulative nor redundant of the evidence of record at the time of the August 2007 denial, and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  PTSD has not been attributed to a corroborated stressor or an alleged stressor consistent with the Veteran's service.  Generalized anxiety disorder was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  


CONCLUSIONS OF LAW

1.  The August 2007 RO rating decision, which denied the Veteran's application to reopen a service connection claim for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the August 2007 RO rating decision is new and material; accordingly, the claim for service connection for a psychiatric disability, to include PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for establishing service connection for an acquired psychiatric disability, to include PTSD, have not been met. 38 U.S.C.A. §§ 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his psychiatric disabilities.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of record fails to suggest that a psychiatric disability, first reported many years after service, had its onset in service or is otherwise related thereto.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disabilities since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In its July 2012 statement of the case, the RO adjudicated the claim on a de novo basis, thereby impliedly reopening the claim.  The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

VA adopted new regulations pertaining to service connection for PTSD based on fear of hostile military or terrorist action.  38 C.F.R. § 3.304(f)(3); see Ervin v. Shinseki, 24 Vet. App. 318 (2011) (holding that these amendments are liberalizing).  Where a new law or regulation creates a new factual basis for adjudicating the claim, it is adjudicated de novo without the requirement for new and material evidence to reopen the claim.  Pelegrini v. Principi, 18 Vet App 112 (2004).  However, since, in this case, the these new regulations did not provide a new factual basis upon which to grant service connection, the Board will continue to readjudicate the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, as a claim to reopen.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provide as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered being new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for PTSD was denied by way of a September 2005 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  Consequently, the September 2005 rating decision became final.  In a March 2008 correspondence, the Veteran argued that the decision never became final because he had been submitting evidence all along.  The Board notes that although the Veteran continued to submit evidence in response to duty to assist letters, he failed to file a notice of disagreement. 

The evidence on record at the time of the September 2005 denial consisted almost entirely of the service treatment records, and post-service VA treatment records dated August 1996 through September 2005.  The service treatment records failed to reflect any findings attributed to a psychiatric disorder.  To the contrary, the Veteran's January 1983 separation examination and April 1985 annual examination yielded normal findings.  In addition, the Veteran completed Reports of Medical Histories in conjunction with each examination, and, by checked box, he denied that he ever had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  In his January 1983 Report of Medical History, he stated, "I am in good health, I am not presently taking any medication!"  Post-service records reflect a history of alcohol and cocaine abuse.  The Veteran had not been diagnosed as having PTSD or any other psychiatric disability attributed to service.      

The bases for the denial were the fact that there was no diagnosis of PTSD and no verified stressors.   

The RO also denied the Veteran's claim in October 2006 and again in August 2007.  Each time, the Veteran failed to file a timely notice of disagreement, and the decision became final.  The August 2007 rating decision represents the most recent final denial of the Veteran's claim.  Evidence on record at the time included additional VA outpatient treatment records, the Veteran's personnel file, a PTSD questionnaire (received February 2006), and a January 2006 correspondence from Dr. S.H.H.  The RO recognized that the Veteran had been diagnosed with PTSD; but it denied the claim because the alleged in-service stressors had not been verified.  Consequently, there was no nexus linking the Veteran's PTSD to service.  

Evidence received since the August 2007 rating decision includes testimony from the Veteran that his psychiatric symptoms began during service and have continued since then.  New evidence also includes a May 2014 correspondence from Dr. S.B. in which he attributes the Veteran's anxiety disorder in-service events.  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veteran's testimony and the May 2014 correspondence from Dr. S.B. meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claim; because it indicates that a current psychiatric disability might be related to service.  Although the alleged stressors have still not been verified, the expansion of the claim (per Clemons) and the positive nexus opinion constitutes new and material evidence.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychiatric disability

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

The regulations pertaining to PTSD were amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for any psychiatric disorder, to include PTSD.  Initially, the Board points out that the evidence does not show that the Veteran engaged in combat. Consequently, either the Veteran's alleged stressors must be corroborated, or the stressors must at least be consistent with the places, types, and circumstances of the Veteran's service.

The Veteran has reported three stressors.  With regards to the first, he claimed that he was rescuing Vietnamese refugees off the coast of Thailand.  He stated that several of the refugees were dead and that the sights and smells were awful.  He stated he helped pull them up off their rafts and onto his ship (the U.S.S. Ajax).  He initially claimed that this occurred in December 1981 or January 1982.  The Veteran's service personnel records reflect that he was stationed aboard the U.S.S. Ajax from May 1980 to February 1983.  The Veteran provided a Wikipedia article regarding the U.S.S. Ajax.  It reflects that the ship remained in San Diego throughout 1981.  The RO obtained the deck logs of the U.S.S. Ajax.  They reflect that the ship departed Singapore enroute to Thailand on September 7, 1982.  It arrived in Thailand on September 10 and departed on September 14.  There is no mention of rescuing Vietnamese refugees. 

The second stressor involved seeing the aftermath of a shipmate bleeding after he had been attacked in a town behind a bar.  He stated that this occurred in Subic Bay, Philippines.  He stated that it occurred in late (September or October) 1981.  The U.S.S. Ajax deck logs reflect that the ship arrived at Subic Bay on September 19, 1982, and that it departed on September 28.  There is no mention of any attacks.    

The third stressor involved attacks in Somalia and off the coast of Somalia.  He stated that a local stabbed one of his shipmates with a machete.  He stated that he had to fight off the attacker until he ran away.  He stated that he witnessed many dead or near dead locals as a result of fighting amongst the locals.  Finally, he stated that as his ship was leaving port, they were fired upon.  The Veteran originally claimed that these things occurred at the end of 1981.  The U.S.S. Ajax deck logs reflect that from June 20, 1982, to June 26, 1982, the U.S.S. Ajax was in Berbera, Somalia, where officials hosted various social functions for each other.  The ship departed Somalia on June 27, 1982.  There is no mention of any attacks or of being fired upon.          

The service department has confirmed that the Veteran served aboard the U.S.S. Ajax when it made trips to Thailand, the Philippines, and Somalia; however, none of the claimed stressors have been corroborated by the objective evidence of record at present.

The RO made a thorough attempt to corroborate the alleged stressors, but the command histories of the U.S.S. Ajax were unable to corroborate any of them.  With regard to whether the alleged stressors were consistent with the circumstances of the Veteran's service, the RO did not specifically address this.  The Board, however, finds that by not scheduling the Veteran for a VA examination, it impliedly found that the alleged stressors were not consistent with the circumstances of the Veteran's service.  Moreover, the Board agrees.  The service personnel records fail to include awards (i.e. Iraq Campaign Medal or the Vietnam Service Medal) that would be consistent with terrorist activity.  Moreover, as the Board noted, the command histories of the U.S.S. Ajax fail to reflect any incidents of being fired upon, being attacked, or engaging with enemy soldiers or locals.  

The Board acknowledges that the VA outpatient treatment records reflect a diagnosis of PTSD, and that Dr. S.H.H. submitted a January 2006 correspondence in which she appeared to attribute it to the aforementioned alleged stressors.  The Veteran's VA doctor (Dr. S.B.), however, submitted a March 2014 correspondence in which he stated that the Veteran "carried the diagnosis of PTSD when we had our initial visit.  However, it became clear that his symptoms of anxiety were secondary to Generalized Anxiety Disorder."  The Veteran's VA doctor does not support the diagnosis of PTSD.

Regardless of whether PTSD is the correct diagnosis, establishment of service connection for PTSD also requires credible supporting evidence that the claimed in-service stressor actually occurred and medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, the diagnosis of PTSD has not been attributed to a corroborated in-service stressor and the relaxed provisions effective July 2010 do not apply as the claimed events are not consistent with the circumstances of his service.  Consequently, the requirements for establishing service connection for PTSD have not been met.

With regard to psychiatric disabilities other than PTSD, the Board notes that Dr. S.B. has diagnosed Generalized Anxiety Disorder, which he attributed to service.  The Board also recognizes that at his Board hearing, the Veteran testified that he had an episode of anxiety during service, and that he has had continued symptoms ever since service.   

The Board, however, notes that the service treatment records fail to contain any findings attributed to a psychiatric disability.  To the contrary, as noted earlier, the Veteran's January 1983 separation examination and April 1985 annual examination yielded normal findings.  In addition, the Veteran completed Reports of Medical Histories in conjunction with each examination, and, by checked box, he denied that he ever had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  In his January 1983 Report of Medical History, he stated, "I am in good health, I am not presently taking any medication!"

Following service, he filed a claim of service connection for hearing loss in November 1989.  There was no mention of a psychiatric disability at that time.  Likewise, he failed to mention any psychiatric symptoms when he filed an increased rating claim for hearing loss in September 1994.  Post service treatment records reflect that the Veteran sought treatment in September 1999 and that he was diagnosed as having alcohol and cocaine dependency.  A January 2003 mental health report reflects that the Veteran complained of "depression & anxiety for a few [years] off and on, more on than off."  An April 2004 outpatient examination report reflects that the Veteran complained of depression and anxiety of several months duration.  It was not until October 2004 that the Veteran reported a long history of episodic depression.  Moreover, he never indicated that his symptoms either had been continuous since service or that he attributed them to service.  

The claims file does not contain evidence of a chronic psychiatric disability.  Moreover, the Board notes the gap of approximately 16 years between the Veteran's separation from service and the first documented treatment of psychiatric symptoms.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's appears to have asserted continuity of symptomatology at his Board hearing; however, it is noted that the Veteran did not file a claim of service connection for a psychiatric disability until 2004, more than two decades after he separated from service.  Had he been experiencing psychiatric symptoms since service it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in 1989 and 1994, he sought service connection (and then an increased rating for) for hearing loss.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for a psychiatric disorder at those times very strongly suggests that he was not experiencing any symptoms as late as 1994.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  His statements regarding continuity are simply not credible.  Moreover, as the evidence is absent any showing of psychosis in service or the first post-service year, there is no chronic disease under 38 C.F.R. § 3.309(a) and thus an award of service connection solely based on continuity of symptomatology is not for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  If, however, the competent medical evidence indicates that the current psychiatric disability is related to the Veteran's active service, then an award of service connection would be appropriate.  The Veteran has submitted a March 2014 correspondence from his VA doctor (Dr. S.B.).  The Veteran reported to Dr. S.B., that one of the first episodes of anxiety occurred during military service.  He stated that as a result of anxiety, he left his post.  He alleged he was responsible for maintaining access to alarms and construction materials.  When he left his post, he stated, there was a fire.  He indicated the crew could not access materials to fight the fire, and there was damage to the ship.  He stated that he was disciplined as a result.  Dr. S.B. opined that the Veteran's generalized anxiety disorder was exacerbated by service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.   A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, Dr. S.B.'s opinion is lacking with regards to the first and the third factors.  There is very little to indicate that Dr. S.B. was fully informed of the pertinent factual premises (i.e., medical history) of the case.  To the contrary, he did not note that the Veteran's service treatment records reflect no findings attributed to a psychiatric disability, and that the personnel records fail to reflect any instance of the Veteran being disciplined for abandoning his post or of a fire breaking out.  He also failed to note that the Veteran did not seek treatment for approximately 16 years after service.  He failed to note that when the Veteran he did seek treatment, he failed to make any mention of in-service anxiety, that he claimed to have had anxiety and depression for a few years, and that he was assessed with alcohol and cocaine dependence.  

The opinion of Dr. S.B. was also not supported by any specific reasoning or rationale.  Instead, it appears to be based off the history provided to him by the Veteran (most of which has been unsubstantiated).  Given that Dr. S.B. failed to reflect that he was fully informed of the pertinent factual premises, and the fact that his opinion was unaccompanied by any specific explanation or reasoning, the Board finds the opinion to be inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  
 
The Veteran himself believes that his current psychiatric symptoms are related to service; however, although he is competent to describe symptoms, he has not demonstrated the expertise generally required to opine on causation.  Indeed, in this case, the question of etiology extends beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)).  Here, psychiatric disabilities are not simple medical conditions that the Veteran can identify based on mere personal observation.  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

With respect to the question of entitlement to service connection on a presumptive basis, there is no medical evidence of any psychiatric disability during service within one year of the Veteran's separation from active duty service, as required for service connection under 38 C.F.R. § 3.307(a), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38U.S.C.A. § 5107(b).

The Board finds that the Veteran's PTSD has not been attributed to any verified in-service stressor or to any alleged stressor that is consistent with the circumstances of the Veteran's service.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a psychiatric disorder, to include PTSD, generalized anxiety disorder, and depression must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence has been received to reopen the Veteran's claim for PTSD.  The claim was reopened and expanded to include all psychiatric disabilities.

Service connection for a psychiatric disability, to include PTSD, is denied.  


REMAND

Hemorrhoids

The Veteran's most recent VA examination occurred in February 2012.  Although a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

In this case, the Veteran testified that his hemorrhoid flare-ups are once per month to constant.  More importantly, he testified that at least once a month, he has to push it back up (Transcript, p. 8) and that he experiences leaking of blood.  These symptoms appear to be more severe that noted on the February 2012 VA examination report.  Consequently, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's hemorrhoids.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his hemorrhoids.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

2.  Then, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


